DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Non-Final Office Action in response to the Request for Continued Examination, the Amendments, and Remarks filed on the 2nd day of February, 2022. Currently claims 1-26 have been cancelled. Claims 27-39 are now pending and new. No claims are allowed. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2nd day of February, 2022, has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 27, 31-34, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20160110801 to Steelberg et al. (hereinafter Steelberg) in view of U.S. Patent Application Publication No. 20160378082 to Fisher et al. (hereinafter Fisher) in view of U.S. Patent No. 9852487 B1 to Farnsworth et al. (hereinafter Farnsworth).
Referring to Claim 27, Steelberg discloses a central service infrastructure including at least one digital processing device, (see Steelberg: Abstract, and ¶ 27-28, 30, and 34-36), the central service infrastructure comprising: 
a first interface communicatively coupled to at least one digital communication network and configured to receive digital images from a self-propelled mobile electronic device located within a premises, each digital image captured at a respective time and at least some of the digital images corresponding to a component in the premises that wears over time
Specifically, Steelberg discloses a system and method that provides an interface for users to input information regarding a home via various devices and the system storing the home specific data within the server system (see at least Steelberg: Abstract, ¶ 27-28, 33, 34-36, 41, 44-46 and 53). Examiner notes that Steelberg provides a user interface to input information and for the system to gather and collect the information from a plurality of electronic devices which discloses the claimed limitation. Steelberg further discloses the system comprises of a digital signal processor for processing and transmitting digital images and photos that are captured by the disclosed systems (see at least ¶ 30 and 35).
Steelberg discloses the system collects and utilizes camera related data (photos and images) captured at respective times and corresponding to components of the property that require service (see at least Steelberg: Abstract, ¶ 28-31, 35-36, 40, 42-43, 45, 47, 53, and 57).
Steelberg further discloses the system tracking and monitoring the information regarding each home (see at least Steelberg: ¶ 26). 
Examiner notes that while Steelberg discusses the system comprises of a digital signal processor for processing and transmitting digital images and phots that a captured by the disclosed systems, it fails to explicitly state that the system uses a to receive digital images from a self-propelled mobile electronic device located within a premises (further addressed below). 
a second interface configured to assist a plurality of third parties in identifying sales contacts via the at least one digital communication network, each of the plurality of third parties providing a premises related service
Specifically, Steelberg discloses an interface that is configured to assist a plurality of third parties (service providers) in identifying sales contacts such as jobs needed by customer users and homes monitored by the system (see at least Steelberg: Abstract, ¶ 37-40, 46-49, 52, and 56-57). Steelberg notes that the “service providers” defined in the Steelberg reference provide premises related services and each service provider is only able to bid on specific required services in which they specialize. 
Steelberg further discloses the system facilitating the arrangement of services from third party service providers (see at least Steelberg: ¶ 40 and 48).
Steelberg further discloses the system comprises of a digital signal processor for processing and transmitting digital images and phots that a captured by the disclosed systems (see at least ¶ 30 and 35).
Steelberg discloses the system collects and utilizes camera related data (photos and images) in order to identify items that require service (see at least Steelberg: Abstract, ¶ 28-31, 35-36, 40, 42-43, 45, 47, 53, and 57).
Steelberg further discloses the system tracking and monitoring the information regarding each home (see at least Steelberg: ¶ 26). 
at least one digital processing device configured to extract service indications based upon the digital images to identify the sales contacts and to digitally transmit the service indications to third party computers via the second interface by
retrieving from memory a plurality of digital camera related data files corresponding to a selected component of a selected premises, the plurality of digital camera related data files corresponding to digital images captured at differing times; 
processing the plurality of digital camera related data files to determine changes in the selected component of the premises over time; 
determining, based upon the processing, that the selected component requires service; and 
selecting, based upon the determining the plurality of third parties providing the premises related service 
Specifically, Steelberg discloses providing a computer system that includes a processor, databases, server, input/output devices, etc., capable of implementing the method a extracting service indications from camera related data (photos and images) to support the identification of sales contacts (needed services) which discloses a processor configured to extract service indications from the digital camera related data to identify of the sales contacts and to digitally transmit the service indications to third party computers via the second interface (see at least Steelberg: Abstract, ¶ 28-31, 35-36, 40, 42-43, 45, 47, 53, and 57). Steelberg further discloses the system facilitating the arrangement of services from third party service providers (see at least Steelberg: ¶ 40 and 47-48). 
Steelberg further discloses retrieving from memory a plurality of digital camera related data files corresponding to a selected component of a selected premises, the plurality of digital camera related data files corresponding to digital images captured at differing times and processing the plurality of digital camera related data files to determine changes in the selected component of the premises over time in that the system in Steelberg determines changes over time in the various inventory of appliances associated to the specific user in order to determine and facilitate maintenance or service on that specific item based on captured updated photos (see at least Steelberg: ¶ 36).
Steelberg further discloses determining, based upon the processing, that the selected component requires service and selecting, based upon the determining the plurality of third parties providing the premises related service in that the system in Steelberg system determines that a service or maintenance is required for a specific unit and then proffers or passes the information to a third party service provider or inspector to complete the maintenance (see at least Steelberg: ¶ 47-48). 
Steelberg fails to explicitly state that the system uses a digital camera and to receive digital images from a self-propelled mobile electronic device located within a premises. 
However, Fisher, which like Steelberg, talks about a system for managing networked household appliances and specifically it talks about the camera system used to capture images comprising of a digital camera (see at least Fisher: ¶ 32 and 37).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using a digital camera to gather information for maintenance purposes and transmitting the information to a server (as disclosed by Fisher) into the central service infrastructure utilizing camera related data gathered from each of a plurality of premises, the central service infrastructure that monitors the condition of a home based of images and then determines the needs for repair, maintenance, or replacement (as disclosed by Steelberg). One of ordinary skill in the art would have been motivated to incorporate the feature of using a digital camera to gather information for maintenance purposes and transmitting the information to a server because it would provide a hub for wirelessly managing networked household appliances (see Fisher ¶ 2).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using a digital camera to gather information for maintenance purposes and transmitting the information to a server (as disclosed by Fisher) into the central service infrastructure utilizing camera related data gathered from each of a plurality of premises, the central service infrastructure that monitors the condition of a home based of images and then determines the needs for repair, maintenance, or replacement (as disclosed by Steelberg), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of using a digital camera to gather information for maintenance purposes and transmitting the information to a server into the central service infrastructure utilizing camera related data gathered from each of a plurality of premises, the central service infrastructure that monitors the condition of a home based of images and then determines the needs for repair, maintenance, or replacement). See also MPEP § 2143(I)(A).
The combination of Steelberg and Fisher fails to explicitly state Steelberg fails to explicitly state to receive digital images from a self-propelled mobile electronic device located within a premises. 
However, Farnsworth, which like Steelberg and Fisher talks about using images for property inspection and repair, teaches it is known to use a self-propelled robotic device comprising an of infrared, radar, or ultrasound sensors in addition to video cameras to gather information related to properties (see at least Farnsworth: Col. 2 Line 1-24; Col. 5 Line 1-67; Col. 6 Line 1-30; Col. 9 Line 3-67 through Col. 10 Line 1-45; and Col. 11 Line 30-65). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using a self-propelled robotic device comprising an of infrared, radar, or ultrasound sensors in addition to video cameras to gather information related to properties (as disclosed by Farnsworth) into the central service infrastructure utilizing camera related data gathered from each of a plurality of premises, the central service infrastructure that monitors the condition of a home based of images and then determines the needs for repair, maintenance, or replacement (as disclosed by the combination of Steelberg and Fisher). One of ordinary skill in the art would have been motivated to incorporate the feature of using a self-propelled robotic device comprising an of infrared, radar, or ultrasound sensors in addition to video cameras to gather information related to properties into the central service infrastructure utilizing camera related data gathered from each of a plurality of premises, the central service infrastructure that monitors the condition of a home based of images and then determines the needs for repair, maintenance, or replacement because it would provide for exchanging relevant transaction information via remote communication between the transaction parties (see at least Farnsworth: Col. 1 Line 27-31).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using a self-propelled robotic device comprising an of infrared, radar, or ultrasound sensors in addition to video cameras to gather information related to properties (as disclosed by Farnsworth) into the central service infrastructure utilizing camera related data gathered from each of a plurality of premises, the central service infrastructure that monitors the condition of a home based of images and then determines the needs for repair, maintenance, or replacement (as disclosed by the combination of Steelberg and Fisher), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of using a self-propelled robotic device comprising an of infrared, radar, or ultrasound sensors in addition to video cameras to gather information related to properties into the central service infrastructure utilizing camera related data gathered from each of a plurality of premises, the central service infrastructure that monitors the condition of a home based of images and then determines the needs for repair, maintenance, or replacement). See also MPEP § 2143(I)(A).

Referring to Claim 31, the combination of Steelberg, Fisher, and Farnsworth teaches the central service infrastructure of claim 27, wherein the second interface provides bidding support that allows for competition between a first of the plurality of third parties and a second of the plurality of third parties.
Specifically, Steelberg discloses a computerized system that allows various users such as customer of services and goods, and service providers to access information related to homes (premises) stored in the system and the service provides are able to bid for the specific service item related to their specialty (see at least Steelberg: Abstract, ¶ 47-49, 51-52, and 55-56).

Referring to Claim 32, the combination of Steelberg, Fisher, and Farnsworth teaches the central service infrastructure of claim 27, including wherein the camera related data comprising mapping data.
Specifically, Steelberg discloses receiving home specific information in form of images and the images comprising of mapping data (see at least Steelberg: Abstract, ¶ 28-31, 35-36, 40, 42-43, 45, 47, 53, and 57).

Referring to Claim 33, the combination of Steelberg, Fisher, and Farnsworth teaches the central service infrastructure of claim 27, including wherein the digital images include dimension data regarding the component in the premises that wears over time.
Specifically, Steelberg discloses receiving home specific information in form of images and the images comprising of dimension data (see at least Steelberg: Abstract, ¶ 28-31, 35-36, 40, 42-43, 45, 47, 53, and 57).

Referring to Claim 34, the combination of Steelberg, Fisher, and Farnsworth teaches the central service infrastructure of claim 33, including wherein the dimension data supports a first of the plurality of third parties in constructing a sales offer.
Specifically, Steelberg discloses an interface that is configured to assist a plurality of third parties (service providers) in identifying sales contacts such as jobs needed by customer users and homes monitored by the system (see at least Steelberg: Abstract, ¶ 37-40, 46-49, 52, and 56-57). Steelberg notes that the “service providers” defined in the Steelberg reference provide premises related services and each service provider is only able to bid on specific required services in which they specialize.
Steelberg further discloses the system facilitating the arrangement of services from third party service providers (see at least Steelberg: ¶ 40 and 48).

Referring to Claim 37, the combination of Steelberg, Fisher, and Farnsworth teaches the central service infrastructure of claim 27, including wherein the premises related service comprising a replacement offer regarding the component in the premises that wears over time. Specifically, Steelberg discloses an interface that is configured to assist a plurality of third parties (service providers) in identifying sales contacts such as jobs needed by customer users and homes monitored by the system such as replacement offers, repair offers and other advertisements for services required by the property (see at least Steelberg: Abstract, ¶ 37-40, 46-49, 52, and 56-57).

Referring to Claim 38, the combination of Steelberg, Fisher, and Farnsworth teaches the central service infrastructure of claim 27, including wherein the premises related service comprising a repair offer regarding the component in the premises that wears over time. Specifically, Steelberg discloses an interface that is configured to assist a plurality of third parties (service providers) in identifying sales contacts such as jobs needed by customer users and homes monitored by the system such as replacement offers, repair offers and other advertisements for services required by the property (see at least Steelberg: Abstract, ¶ 37-40, 46-49, 52, and 56-57).

Referring to Claim 39, the combination of Steelberg, Fisher, and Farnsworth teaches the central service infrastructure of claim 27, including wherein the first interface further configured to deliver an advertisement via the self-propelled mobile electric device. Specifically, Steelberg discloses an interface that is configured to assist a plurality of third parties (service providers) in identifying sales contacts such as jobs needed by customer users and homes monitored by the system such as replacement offers, repair offers and other advertisements for services required by the property (see at least Steelberg: Abstract, ¶ 37-40, 46-49, 52, and 56-57). Farnsworth, which like Steelberg and Fisher talks about using images for property inspection and repair, teaches it is known to use a self-propelled robotic device comprising an of infrared, radar, or ultrasound sensors in addition to video cameras to gather and present information related to properties via the device (see at least Farnsworth: Col. 2 Line 1-24; Col. 5 Line 1-67; Col. 6 Line 1-30; Col. 9 Line 3-67 through Col. 10 Line 1-45; and Col. 11 Line 30-65). 


Claim 28-29, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20160110801 to Steelberg et al. (hereinafter Steelberg) in view of U.S. Patent Application Publication No. 20160378082 to Fisher et al. (hereinafter Fisher) in view of U.S. Patent No. 9852487 B1 to Farnsworth et al. (hereinafter Farnsworth) in view of U.S. Patent Application Publication No. 20160278599 to Seo et al. (hereinafter Seo).
Referring to Claim 28, the combination of Steelberg, Fisher, and Farnsworth teaches the central service infrastructure of claim 27, including wherein the system receives information from a device such as a processing unit connected to the home.
Specifically, Steelberg discloses a system and method that provides an interface for users to input information regarding a home via various devices and the system storing the home specific data within the server system (see at least Steelberg: Abstract, ¶ 27-28, 33, 34-36, 41, 44-46 and 53). Examiner notes that Steelberg provides a user interface to input information and for the system to gather and collect the information from a plurality of electronic devices such as connected home elements which discloses the claimed limitation. 
Steelberg discloses the system collects and utilizes camera related data (photos and images) in order to identify items that require service (see at least Steelberg: Abstract, ¶ 28-31, 35-36, 40, 42-43, 45, 47, 53, and 57).
Farnsworth, which like Steelberg and Fisher talks about using images for property inspection and repair, teaches it is known to use a self-propelled robotic device comprising an of infrared, radar, or ultrasound sensors in addition to video cameras to gather information related to properties (see at least Farnsworth: Col. 2 Line 1-24; Col. 5 Line 1-67; Col. 6 Line 1-30; Col. 9 Line 3-67 through Col. 10 Line 1-45; and Col. 11 Line 30-65).
Examiner notes that while the combination of Steelberg and Fisher discloses the system being able to receive home specific information from a plethora of devices, it does not state that one of the devices is a robotic device. 
However, Seo teaches that it is well known in the home maintenance and housekeeping industry to use robot devices to monitor the condition and current state of specific buildings, structures, homes, etc. (see at least Seo: Abstract, ¶ 10-14, 33-35, 37-38, 40, 42-46, 56-60, 67-72, 82-86, 93-104, 108-115, 137-184, and 199-204). Examiner notes that Seo teaches that the robot monitors the condition of specific areas based off stored images and images taken by the robot device itself, then the robot actuates a repair or maintenance order on that specific area if required (see at least Seo: Abstract, ¶ 12-14, 41-43, 67, 76, 131, 138, 141-148, 152, 155-162, 168-170, 175-177, 180-191, and 194-198). 
Seo further teaches the robot cleaner transmits the information to a server system to be accessed by the user of the system (see at least Seo: Abstract, ¶ 12, 14, 39-42, 111, 114-115, 119-120, 138, 145, 147, 160, 182-183, and 201-203). 
Examiner notes that the Steelberg reference discusses a system that monitors the condition of a home based of images and then determines the needs for repair, maintenance, or replacement, the images received by the system can either be inputted by the user, gleaned from a third party, or gathered by devices attached to the home itself. The Steelberg system then allows for service providers to bid on the required service. The Seo reference teaches it is known in the cleaning and maintenance industry to use robot devices to gather camera related data for maintenance and repair purposes and report that information to the user. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using a robotic device to gather information for maintenance purposes and transmitting the information to a server (as disclosed by Seo) into the central service infrastructure utilizing camera related data gathered from each of a plurality of premises, the central service infrastructure that monitors the condition of a home based of images and then determines the needs for repair, maintenance, or replacement (as disclosed by the combination of Steelberg, Fisher, and Farnsworth). One of ordinary skill in the art would have been motivated to incorporate the feature of using a robotic device to gather information for maintenance purposes and transmitting the information to a server because it would generate cleaning status information and having a robot cleaner determine and transmit cleaning status information (see Seo ¶ 105).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using a robotic device to gather information for maintenance purposes and transmitting the information to a server (as disclosed by Seo) into the central service infrastructure utilizing camera related data gathered from each of a plurality of premises, the central service infrastructure that monitors the condition of a home based of images and then determines the needs for repair, maintenance, or replacement (as disclosed by the combination of Steelberg, Fisher, and Farnsworth), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of using a robotic device to gather information for maintenance purposes and transmitting the information to a server into the central service infrastructure utilizing camera related data gathered from each of a plurality of premises, the central service infrastructure that monitors the condition of a home based of images and then determines the needs for repair, maintenance, or replacement). See also MPEP § 2143(I)(A).

Referring to Claim 29, the combination of Steelberg, Fisher, Farnsworth, and Seo teaches the central service infrastructure of claim 28, including wherein the robotic device comprises a vacuuming robot (see at least Seo: ¶ 45-47, 50-51, 55, 60-61, 86-87, and 103). 

Referring to Claim 35, the combination of Steelberg, Fisher, and Farnsworth teaches the central service infrastructure of claim 27; 
Examiner notes that the Steelberg reference discloses that the system collects, analyzes and accesses data associated to a home (see at least Steelberg: ¶ 25). Specifically, Steelberg discloses providing a computer system that includes a processor, databases, server, input/output devices, etc., capable of implementing the method a extracting service indications from camera related data (photos and images) to support the identification of sales contacts (needed services) (see at least Steelberg: Abstract, ¶ 28-31, 35-36, 40, 42-43, 45, 47, 53, and 57). Therefore, Examiner notes that Steelberg discloses the system extracting service indications using camera related data. However, Steelberg does not state that the extraction of service indications comprises a comparison between digital images captured at differing times. 
Seo, which discusses a method and system for identifying service indications, teaches it is known to compare stored images with current images taken by the robot device in order to identify service indications (see at least Seo: ¶ 75, 95, 103, 145, 157-159, 169, 175, 177, 180, 183-184, and 197). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of comparing stored images with recent or current images to identify service indications (as disclosed by Seo) into the central service infrastructure utilizing camera related data gathered from each of a plurality of premises, the central service infrastructure that monitors the condition of a home based of images and then determines the needs for repair, maintenance, or replacement (as disclosed by the combination of Steelberg, Fisher, and Farnsworth). One of ordinary skill in the art would have been motivated to incorporate the feature of comparing stored images with recent or current images to identify service indications because it would generate cleaning status information and having a robot cleaner determine and transmit cleaning status information (see Seo ¶ 105).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of comparing stored images with recent or current images to identify service indications (as disclosed by Seo) into the central service infrastructure utilizing camera related data gathered from each of a plurality of premises, the central service infrastructure that monitors the condition of a home based of images and then determines the needs for repair, maintenance, or replacement (as disclosed by the combination of Steelberg, Fisher, and Farnsworth), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of comparing stored images with recent or current images to identify service indications into the central service infrastructure utilizing camera related data gathered from each of a plurality of premises, the central service infrastructure that monitors the condition of a home based of images and then determines the needs for repair, maintenance, or replacement). See also MPEP § 2143(I)(A).

Referring to Claim 36, the combination of Steelberg, Fisher, and Farnsworth teaches the central service infrastructure of claim 27, including wherein the extraction of the service indications comprises detecting a current condition characteristic based upon a current digital image and at least one reference image.
Examiner notes that the Steelberg reference discloses that the system collects, analyzes and accesses data associated to a home (see at least Steelberg: ¶ 25). Specifically, Steelberg discloses providing a computer system that includes a processor, databases, server, input/output devices, etc., capable of implementing the method a extracting service indications from camera related data (photos and images) to support the identification of sales contacts (needed services) (see at least Steelberg: Abstract, ¶ 28-31, 35-36, 40, 42-43, 45, 47, 53, and 57). Therefore, Examiner notes that Steelberg discloses the system extracting service indications using camera related data. However, Steelberg does not state that the extraction of service indications comprises detecting a current condition characteristic based upon a current digital image and at least one reference image. 
Seo, which discusses a method and system for identifying service indications, teaches it is known to compare stored images with current images taken by the robot device in order to identify service indications (see at least Seo: ¶ 75, 95, 103, 145, 157-159, 169, 175, 177, 180, 183-184, and 197). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of comparing stored images with recent or current images to identify service indications (as disclosed by Seo) into the central service infrastructure utilizing camera related data gathered from each of a plurality of premises, the central service infrastructure that monitors the condition of a home based of images and then determines the needs for repair, maintenance, or replacement (as disclosed by the combination of Steelberg, Fisher, and Farnsworth). One of ordinary skill in the art would have been motivated to incorporate the feature of comparing stored images with recent or current images to identify service indications because it would generate cleaning status information and having a robot cleaner determine and transmit cleaning status information (see Seo ¶ 105).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of comparing stored images with recent or current images to identify service indications (as disclosed by Seo) into the central service infrastructure utilizing camera related data gathered from each of a plurality of premises, the central service infrastructure that monitors the condition of a home based of images and then determines the needs for repair, maintenance, or replacement (as disclosed by the combination of Steelberg, Fisher, and Farnsworth), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of comparing stored images with recent or current images to identify service indications into the central service infrastructure utilizing camera related data gathered from each of a plurality of premises, the central service infrastructure that monitors the condition of a home based of images and then determines the needs for repair, maintenance, or replacement). See also MPEP § 2143(I)(A).


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. Patent Application Publication No. 20160378082 to Fisher et al. (hereinafter Fisher) in view of U.S. Patent Application Publication No. 20160278599 to Seo et al. (hereinafter Seo) in view of U.S. Patent Application Publication No. 20110166701 to Thacher et al. (hereinafter Thacher).
Referring to Claim 30, Examiner notes that while the combination of Steelberg, Fisher, Farnsworth, and Seo teaches a system that incorporates a mobile robotic device when monitoring and managing cleaning actions related to a property, it fails to state that the robotic device is an outdoor robot.
However, Thacher, which talks about an adaptive scheduling of a service robot, teaches it is known for a central sever to be in communication and receive information from a lawn mowing robot (outdoor robot) and the central system is used to schedule the mowing robot for specific tasks (see at least Thacher: ¶ 4, 15-17, 21-23, 26-30, 33, 35, 48-50, 52-53, 59, 66-73, and 80-92). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using a mowing robot to manage and maintain upkeep of a property (as disclosed by Thacher) into the central service infrastructure utilizing camera related data gathered from each of a plurality of premises, the central service infrastructure that monitors the condition of a home based of images and then determines the needs for repair, maintenance, or replacement using a robotic device to gather information for maintenance purposes and transmitting the information to a server (as disclosed by the combination of Steelberg, Fisher, Farnsworth, and Seo). One of ordinary skill in the art would have been motivated to incorporate the feature of using a mowing robot to manage and maintain upkeep of a property because it would save people time and effort (see Thacher: ¶ 3).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using a mowing robot to manage and maintain upkeep of a property (as disclosed by Thacher) into the central service infrastructure utilizing camera related data gathered from each of a plurality of premises, the central service infrastructure that monitors the condition of a home based of images and then determines the needs for repair, maintenance, or replacement using a robotic device to gather information for maintenance purposes and transmitting the information to a server (as disclosed by the combination of Steelberg, Fisher, Farnsworth, and Seo), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of using a mowing robot to manage and maintain upkeep of a property into the central service infrastructure utilizing camera related data gathered from each of a plurality of premises, the central service infrastructure that monitors the condition of a home based of images and then determines the needs for repair, maintenance, or replacement using a robotic device to gather information for maintenance purposes and transmitting the information to a server). See also MPEP § 2143(I)(A).

Response to Arguments
Applicant’s arguments with respect to claim(s) under both 35 USC 102 (a)(2) and 35 USC 103 have been considered but are moot because the new ground of rejection applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to all rejections made towards the dependent claims have been considered but are not persuasive. Examiner asserts that the applicant's arguments are directed solely to amended claim language to the independent claim that has been addressed above in the new references applied in the rejection. Therefore, the rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/            Examiner, Art Unit 3689